Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,568,775. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-19 are contained within or made obvious by claims 1- 21 of U.S. Patent No. 10,568,775.
In particular, regarding claims 1 and 12, ‘775 recites a method for assembling elastic laminates, the method comprising steps of:
providing a first substrate and a second substrate, the first substrate and the second substrate each comprising a first surface and an opposing second surface, and defining a width in a cross direction;

providing a first elastic material and a second elastic material, the first elastic material and the second elastic material each comprising a first edge region and a second edge region separated from the first edge region in the cross direction by a central region;
stretching the central region of the first elastic material in the cross direction;
stretching the central region of the second elastic material in the cross direction;
advancing the first elastic material onto the anvil at a first application zone, wherein the stretched central region of the first elastic material is positioned in contact with the second surface of the first substrate;
advancing the second elastic material onto the anvil at a second application zone downstream of the first application zone, wherein the stretched central region of the second elastic material is positioned in contact with the second surface of the first substrate, and wherein the second elastic material is separated from the first elastic material in a cross direction;
forming an elastic laminate by ultrasonically bonding the stretched central regions of the first and second elastic materials together with the first substrate and the second substrate; and
cutting the elastic laminate along the machine direction into a first elastic laminate and a second elastic laminate.
Regarding claim 17, ‘775 recites a method for assembling elastic laminates, the method comprising steps of:

providing a first elastic material and a second elastic material, the first elastic material and the second elastic material each comprising a first edge region and a second edge region separated from the first edge region in the cross direction by a central region;
providing a first spreader mechanism and a second spreader mechanism, the first and second spreader mechanisms each comprising a first disk and a second disk canted relative each other, each disk comprising an outer rim, wherein as the first and second disks rotate, the outer rims are separated from each other by a distance that increases from a minimum distance at a first location to a maximum distance at a second location;
advancing the first elastic material onto the first spreader mechanism at or downstream of the first location;
stretching the central region of the first elastic material in the cross direction by rotating the first disk and the second disk of the first spreader mechanism;
removing the first elastic material from the first spreader mechanism at or upstream of the second location;
transferring the first elastic material from the first spreader mechanism onto the first substrate on the anvil at a first application zone;
advancing the second elastic material onto the second spreader mechanism at or downstream of the first location;

removing the second elastic material from the second spreader mechanism at or upstream of the second location; and
transferring the second elastic material from the second spreader mechanism onto the second substrate on the anvil at a second application zone downstream of the first application zone.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,071,654. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-19 are contained within or made obvious by claims 1- 19 of U.S. Patent No. 11,071,654.
In particular, regarding claims 1 and 12, ‘654 recites a method for assembling elastic laminates, the method comprising steps of:
providing a first substrate a comprising a first surface and an opposing second surface, and defining a width in a cross direction;
wrapping the first surface of the first substrate onto an outer circumferential surface of an anvil;
providing a first elastic material and a second elastic material, the first elastic material and the second elastic material each comprising a first edge region and a second edge region separated from the first edge region in the cross direction by a central region;

stretching the central region of the second elastic material in the cross direction;
advancing the first elastic material onto the anvil at a first application zone, wherein the stretched central region of the first elastic material is positioned in contact with the second surface of the first substrate;
advancing the second elastic material onto the anvil at a second application zone downstream of the first application zone, wherein the stretched central region of the second elastic material is positioned in contact with the second surface of the first substrate, and wherein the second elastic material is separated from the first elastic material in a cross direction;
forming an elastic laminate by ultrasonically bonding the stretched central regions of the first and second elastic materials together with the first substrate; and
cutting the elastic laminate along the machine direction into a first elastic laminate and a second elastic laminate.
Regarding claim 17, ‘654 recites a method for assembling elastic laminates, the method comprising steps of:
advancing a first substrate in a machine direction onto a rotating anvil, wherein the first substrate and the second substrate are separated from each other in the cross direction;
providing a first elastic material and a second elastic material, the first elastic material and the second elastic material each comprising a first edge region and a second edge region separated from the first edge region in the cross direction by a central region;

advancing the first elastic material onto the first spreader mechanism at or downstream of the first location;
stretching the central region of the first elastic material in the cross direction by rotating the first disk and the second disk of the first spreader mechanism;
removing the first elastic material from the first spreader mechanism at or upstream of the second location;
transferring the first elastic material from the first spreader mechanism onto the first substrate on the anvil at a first application zone;
advancing the second elastic material onto the second spreader mechanism at or downstream of the first location;
stretching the central region of the second elastic material in the cross direction by rotating the first disk and the second disk of the second spreader mechanism;
removing the second elastic material from the second spreader mechanism at or upstream of the second location; and
transferring the second elastic material from the second spreader mechanism onto the first substrate on the anvil at a second application zone.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of advancing the first elastic material onto the anvil at a first application zone, wherein the stretched central region of the first elastic material is positioned in contact with the second surface of the first substrate; advancing the second elastic material onto the anvil at a second application zone downstream of the first application zone, wherein the stretched central region of the second elastic material is positioned in contact with the second surface of the first substrate, and wherein the second elastic material is separated from the first elastic material in a cross direction; forming an elastic laminate by ultrasonically bonding the stretched central regions of the first and second elastic materials together with the first substrate in the manner claimed by the applicant.
Regarding claim 12, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of advancing the first elastic material onto the anvil, wherein the stretched central region of the first elastic material is positioned in contact with the second surface of the first substrate; advancing the second elastic material onto the anvil, wherein the stretched central region of the second elastic material is positioned in contact with the second surface of the second substrate, and wherein the second elastic material is separated from the first elastic material in a cross direction; and forming an elastic laminate by ultrasonically bonding the stretched central 
Regarding claim 17, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of advancing the first elastic material onto the first spreader mechanism at or downstream of the first location; stretching the central region of the first elastic material in the cross direction by rotating the first disk and the second disk of the first spreader mechanism; transferring the first elastic material from the first spreader mechanism onto the first substrate at a first application zone; advancing the second elastic material onto the second spreader mechanism at or downstream of the first location; stretching the central region of the second elastic material in the cross direction by rotating the first disk and the second disk of the second spreader mechanism; removing the second elastic material from the second spreader mechanism at or upstream of the second location; and transferring the second elastic material from the second spreader mechanism onto the first substrate at a second application zone in the manner claimed by the applicant.

Claims 1-19 would be patentable if applicant files proper terminal disclaimers.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745